Exhibit 10.19

Execution Version

CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT

This CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT (this “Agreement”), dated as
of January 18, 2017, by and among Altimmune, Inc., a Delaware corporation (the
“Company”), the purchasers listed on the Schedule of Purchasers attached as
Exhibit A-1 hereto on the date hereof (each a “Purchaser” and together the
“Purchasers”). The Parties hereby agree as follows:

1. Purchase and Sale of Securities.

1.1 Sale and Issuance of Convertible Notes and Warrants.

(a) The Company shall (x) adopt and file with the Secretary of State of the
State of Delaware on or before the Closing (as defined below) the Amended and
Restated Certificate of Incorporation in the form of Exhibit B attached hereto
(the “Restated Certificate”).

(b) Subject to the terms and conditions of this Agreement, each Purchaser
agrees, severally and not jointly, to purchase at the Initial Closing and the
Company agrees to sell and issue to each Purchaser at the Initial Closing, (i) a
convertible promissory note (each an “Initial Closing Note” and collectively,
the “Initial Closing Notes”) in the principal amount set forth opposite each
Purchaser’s name under the heading “Initial Closing Notes” on Exhibit A-1 hereto
for a purchase price equal to the face amount thereof; and (ii) if applicable, a
warrant to purchase up to the number of shares, as adjusted therein, of Class A
common stock, par value $0.01 per share, of the Company (the “Class A Common
Stock”) set forth opposite such Purchaser’s name on Exhibit A-1 hereto (each, a
“Warrant” and collectively, the “Warrants”). Each Warrant shall be in the form
of Exhibit C attached hereto.

(c) Subject to the terms and conditions of this Agreement, each Purchaser
agrees, severally and not jointly, to purchase at the Second Closing, as
applicable, (i) the number of shares of common stock, par value $0.0001 per
share, of Pubco contemplated by Section 1.4 (the “Pubco Shares”) or (ii) a
convertible promissory note (each a “Second Closing Note” and collectively, the
“Second Closing Notes”) in the principal amount set forth opposite each
Purchaser’s name under the heading “Remaining Commitment” on Exhibit A-1 hereto
for a purchase price equal to the face amount thereof.

(d) The Initial Closing Notes and the Second Closing Notes are hereinafter
collectively referred to as the “Notes”, and each Note shall be in the form of
Exhibit F attached hereto. The Initial Closing Notes and Warrants sold to the
Purchasers pursuant to this Agreement are hereinafter collectively referred to
as the “Initial Closing Securities.” The Pubco Shares or Second Closing Notes
sold to the Purchasers pursuant to this Agreement are hereinafter collectively
referred to as the “Second Closing Securities.” The Initial Closing Securities
and the Second Closing Securities are hereinafter collectively referred to as
the “Purchased Securities”. The Initial Closing Securities and the Second
Closing Notes are hereinafter collectively referred to as the “Company Purchased
Securities”. The shares of Common Stock and any other security of the Company,
directly or indirectly issued or issuable upon exercise of the Warrants are
hereinafter collectively referred to as the “Warrant Shares.” The shares of
capital stock of the Company (including, without limitation, Common Stock)
directly or indirectly issued or issuable upon conversion of the Notes is
hereinafter referred to as the “Conversion Stock” and, together with the Warrant
Shares, is hereinafter referred to as the “Conversion Securities.” The Purchased
Securities and the Conversion Securities are hereinafter collectively referred
to as the “Securities.”

(e) The sale of the Company Purchased Securities to each Purchaser under this
Agreement shall constitute a separate sale, and the obligations of each
Purchaser under this Agreement shall be separate from and independent of the
obligations of each other Purchaser under this Agreement.



--------------------------------------------------------------------------------

1.2 Allocation to Warrant; Not Issued as Compensation.

(a) The Company and each of the Purchasers severally agree, as between the
Company and each Purchaser, that the fair market value of the right to buy one
share of Class A Common Stock under the terms as set forth in the Warrant is
equal to $0.0001. The aggregate purchase price for the Warrants to be purchased
by each Purchaser, if any, is set forth opposite each such Purchaser’s name on
Schedule 1 attached hereto.

(b) The Company and each Purchaser, having adverse interests and as a result of
arm’s length bargaining, agree that (i) neither the Purchasers nor any of their
respective affiliates or associates have rendered or agreed to render any
services to the Company in connection with this Agreement or the issuance of the
Warrants and (ii) the Warrants are not being issued to any Purchaser as
compensation for services.

1.3 Initial Closing.

(a) The purchase and sale of the Initial Closing Securities shall take place at
the offices of Proskauer Rose LLP, 1 International Place, Boston, MA 02110 by
electronic exchange of documents and signatures on the earlier to occur of
(i) the closing date of the merger contemplated by the Merger Agreement, and
(ii) February 28, 2017 (which time and place are designated as the “Initial
Closing”), unless a different date is otherwise agreed to by the Company and
each Purchaser who is obligated to purchase a Note at the Initial Closing in a
principal amount of at least $1,000,000. The Initial Closing shall be deemed to
have occurred at 10 a.m. local time on such date (the “Initial Closing Date”).

(b) At the Initial Closing, the Company shall deliver to each Purchaser (i) a
Note representing the principal face amount set forth opposite such Purchaser’s
name under the heading “Initial Closing Notes” on Exhibit A-1 hereto and (ii) if
applicable, a Warrant to initially purchase the number of Warrant Shares set
forth opposite such Purchaser’s name on Exhibit A-1 hereto, against payment of
the purchase price therefor by (w) check payable to the Company, (x) wire
transfer to the bank account designated by the Company, (y) cancellation or
conversion of the indebtedness of the Company to Purchaser (or one or more of
its Affiliates) specified on Exhibit A-1 hereto, or (z) any combination of such
methods. Notwithstanding anything to the contrary herein, in the event the
Initial Closing shall occur in connection with the closing under the Merger
Agreement, then the Company shall not be required to physically deliver any Note
or Warrant hereunder and, in lieu thereof, each Purchaser shall have the right
to receive the applicable number of shares of common stock and warrants of Pubco
pursuant to the terms of the Merger Agreement.

(c) Prior to the Initial Closing, the Company may agree to sell, on the same
terms and conditions as those contained in this Agreement, additional Initial
Closing Notes to one or more purchasers (the “Additional Purchasers”), provided
that (i) such sale is consummated at the Initial Closing and (ii) each
Additional Purchaser shall become a party to the Transaction Agreements by
executing and delivering a counterpart signature page to each of the Transaction
Agreements. Exhibit A-1 to this Agreement shall be updated to reflect the number
of additional Initial Closing Notes to be purchased at the Initial Closing and
the parties purchasing such additional Initial Closing Notes.

 

2



--------------------------------------------------------------------------------

1.4 Second Closing.

(a) Subject to the terms of this Agreement, the closing of the purchase and sale
of the Second Closing Securities (the “Second Closing”) shall take place
remotely via the exchange of documents and signatures at such place, orally or
in writing, (i) in the event the Company shall consummate the transactions
contemplated by the Merger Agreement (including without limitation the closing
of the Mergers), upon the earlier of (x) the date of the closing of the first
public offering (the “Follow-On Offering”) of Pubco following the closing of the
Mergers, and (y) the one hundred and thirty-fifth (135th) day following the
Merger Closing Date (or, if such one hundred and thirty-fifth (135th) day is not
a business day, then on the first business day following such one hundred and
thirty-fifth (135th) day); or (ii) in the event of the termination of the Merger
Agreement, on the tenth (10th) business day following the date of such
termination.

(b) At the Second Closing, the Company or Pubco, as applicable, will sell and
issue to each of the Purchasers, and each of the Purchasers will purchase:

(i) in the event the Second Closing occurs pursuant to Section 1.4(a)(i)(x)
above, each Purchaser hereby commits to purchase, as a participant in a
concurrent private placement and pursuant to the same terms and at the same
price of the Follow-On Offering, a number of Pubco Shares equal to (x) the
dollar amount set forth opposite such Purchaser’s name under the heading
“Remaining Commitment” on Exhibit A-1 hereto divided by (y) the public offering
price per share (before any underwriting discount) set forth on the cover of the
final prospectus used in connection with the Follow-On Offering;

(ii) in the event that the Second Closing occurs pursuant to
Section 1.4(a)(i)(y) above, a number of Pubco Shares equal to (x) the dollar
amount set forth opposite such Purchaser’s name under the heading “Remaining
Commitment” on Exhibit A-1 hereto divided by (y) the greater of (1) an amount
equal to ninety million dollars ($90,000,000) divided by the total number of
shares outstanding on the third business day prior to the date of such Closing
and (2) the Average VWAP per share of common stock of Pubco during the thirty
(30) day period ending on the third business day prior to the date of such
Closing; or

(iii) in the event that the Second Closing occurs pursuant to Section 1.4(a)(ii)
above, Second Closing Notes with a principal face amount equal to the dollar
amount set forth opposite such Purchaser’s name under the heading “Remaining
Commitment” on Exhibit A-1 hereto.

(c) At the Second Closing, in the event it occurs pursuant to Section 1.4(a)(ii)
above, the Company shall deliver to each Purchaser a Note representing the
principal face amount set forth opposite such Purchaser’s name under the heading
“Remaining Commitment” on Exhibit A-1 hereto, against payment of the purchase
price therefor by (x) check payable to the Company, (y) wire transfer to the
bank account designated by the Company, or (z) any combination of such methods.

1.5 Defined Terms Used in this Agreement. In addition to the terms defined
elsewhere in this Agreement, the following terms used in this Agreement shall be
construed to have the meanings set forth or referenced below.

(a) “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

 

3



--------------------------------------------------------------------------------

(b) “Average VWAP” means the arithmetic mean of the VWAP of the security in
question for each trading day of the applicable period.

(c) “Class B Common Stock” means the shares of Class B common stock, par value
$0.01 per share, of the Company.

(d) “Closing” means the each of the Initial Closing and Second Closing.

(e) “Code” means the United States Internal Revenue Code of 1986, as amended.

(f) “Common Stock” means the Class A Common Stock and the Class B Common Stock
of the Company.

(g) “Company Covered Person” means, with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the Securities Act, any Person listed
in the first paragraph of Rule 506(d)(1).

(h) “Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
trade names, copyrights, trade secrets, domain names, mask works, information
and proprietary rights and processes, similar or other intellectual property
rights, subject matter of any of the foregoing, tangible embodiments of any of
the foregoing, licenses in, to and under any of the foregoing, and any and all
such cases that are owned or used by the Company in the conduct of the Company’s
business as conducted immediately prior to the Initial Closing.

(i) “Investors’ Rights Agreement” means the Second Amended and Restated
Investors’ Rights Agreement among the Company and the Purchasers and other
stockholders of the Company dated as of March 10, 2015, a copy of which is
attached as Exhibit D to this Agreement.

(j) “Key Employee” means any executive-level employee (including division
director and vice president-level positions) as well as any employee or
consultant who either alone or in concert with others develops, invents,
programs or designs any Company Intellectual Property.

(k) “Knowledge” including the phrase “to the Company’s knowledge” shall mean the
actual knowledge of Bill Enright, Elizabeth Czerepak and Scot Roberts.

(l) “Material Adverse Effect” means any fact, event, circumstance or change that
individually or in the aggregate when taken together with one or more other
facts, events, circumstances or changes is or would reasonably be expected to be
materially adverse to the condition (financial or otherwise), business, revenue,
profitability, assets, liabilities or results of operations of the Company,
taken as a whole, or the business of the Company, but excluding any effect
resulting from or relating to (i) general economic conditions or general effects
on the industry in which the Company is primarily engaged (including as a result
of an outbreak or escalation of hostilities or the declaration of a state of
emergency or war) that does not disproportionately affect the Company, (ii) any
change or amendment to any law that does not disproportionately affect the
Company, (iii) any public announcement of the transactions contemplated by this
Agreement or the Merger Agreement or (iv) the results of any clinical trial.

 

4



--------------------------------------------------------------------------------

(m) “Merger Agreement” means that certain Agreement and Plan of Merger and
Reorganization, dated as of the date hereof, by and among Pubco, the Company and
the other parties thereto.

(n) “Merger Closing Date” means the date of the closing of the transactions
contemplated by the Merger Agreement, including without limitation the Mergers.

(o) “Mergers” means the mergers contemplated by the Merger Agreement.

(p) “Parties” means the Company and the Purchasers.

(q) “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

(r) “Pubco” means the corporation currently known as PharmAthene, Inc., whether
as currently in existence or after the consummation of the Mergers and the
change of the name of such corporation to “Altimmune, Inc.”.

(s) “Securities Act” means the United States Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

(t) “Transaction Agreements” means this Agreement and the Investors’ Rights
Agreement.

(u) “VWAP” means the dollar volume-weighted average price for the securities in
question on the national securities exchange on which it trades during the
period beginning at 9:30:01 a.m., New York City time (or such other time as the
national securities exchange on which it trades publicly announces is the
official open of trading), and ending at 4:00:00 p.m., New York City time (or
such other time as the national securities exchange on which it trades publicly
announces is the official close of trading), as reported by Bloomberg, L.P.
through its “Volume at Price” function.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser that, except as set forth on the Disclosure
Schedule attached as Exhibit E to this Agreement or as otherwise disclosed
pursuant to the Merger Agreement, which exceptions shall be deemed to be part of
the representations and warranties made hereunder, the following representations
are true and complete as of the date hereof. The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered Sections
contained in this Section 2, and the disclosures in any Section of the
Disclosure Schedule shall qualify other Sections in this Section 2 only to the
extent it is readily apparent from a reading of the disclosure that such
disclosure is applicable to such other sections and Sections.

2.1 Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted. The Company is duly qualified to transact business and is in good
standing in the State of Maryland and in each other jurisdiction in which the
failure to so qualify would have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

2.2 Capitalization.

(a) The authorized capital of the Company consists, immediately prior to the
Initial Closing, of:

(i) 20,000,000 shares of Class A Common Stock, 9,195,109 shares of which are
issued and outstanding immediately prior to the Initial Closing, and 3,146,896
shares of Class B Common Stock, 38,836 of which are issued and outstanding
immediately prior to the Initial Closing. All of the outstanding shares of
Common Stock have been duly authorized, are fully paid and nonassessable and
were issued in compliance with all applicable federal and state securities laws.
The Company holds no Common Stock in its treasury.

(ii) 800,000 shares of Preferred Stock, all of which have been designated Series
B Convertible Preferred Stock, all of which are issued and outstanding
immediately prior to the Initial Closing. The rights, privileges and preferences
of the Preferred Stock are as stated in the Restated Certificate and as provided
by the Delaware General Corporation Law. No other preferred stock is authorized,
and the Company holds no preferred stock in its treasury.

(b) The Company has amended and restated its Amended and Restated Vaxin Inc.
2001 Employee Stock Option Plan and the Amended and Restated Vaxin Inc. 2001
Non-Employee Stock Option Plan, through adoption by the board of directors of
the Company (the “Board”) and approval by the Company stockholders (collectively
the “Stock Plans”), and has reserved 2,520,438 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company. Of
such reserved shares of Common Stock, (i) options to purchase 1,609,812 shares
have been granted and are currently outstanding and (ii) 910,626 shares of
Common Stock remain available for issuance to officers, directors, employees and
consultants pursuant to the Stock Plans in accordance with the terms and
conditions thereof. The Company has made available to the Purchasers complete
and accurate copies of the Stock Plans and forms of agreements used thereunder.

(c) Section 2.2(c) of the Disclosure Schedule sets forth the capitalization of
the Company as of the date hereof including the number of shares of the
following: (i) issued and outstanding Common Stock; (ii) granted stock options,
including vesting schedule and exercise price; (iii) shares of Common Stock
reserved for future award grants under the Stock Plans (and all other incentive
plans); (iv) each series of Preferred Stock; and (v) warrants or stock purchase
rights, if any. Except for (x) the conversion privileges of the Notes to be
issued under this Agreement, (y) the rights provided in the Investors’ Rights
Agreement, and (z) the securities and rights described in Section 2.2(a)(ii) of
this Agreement and Section 2.2(c) of the Disclosure Schedule, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights) or agreements, orally or in
writing, to purchase or acquire from the Company any shares of Common Stock or
Preferred Stock, or any securities convertible into or exchangeable for shares
of Common Stock or Preferred Stock.

(d) None of the Company’s stock purchase agreements or stock option or incentive
documents contains a provision for acceleration of vesting (or lapse of a
repurchase right) or other changes in the vesting provisions or other terms of
such agreement or understanding upon the occurrence of any event or combination
of events, including without limitation in the case where the Company’s Stock
Plans are not assumed in an acquisition. Except as set forth in the Restated
Certificate, the Company has no obligation (contingent or otherwise) to purchase
or redeem any of its capital stock.

(e) The Company believes in good faith that any “nonqualified deferred
compensation plan” (as such term is defined under Section 409A(d)(1) of the Code
and the guidance thereunder) under which the Company makes, is obligated to make
or promises to make, payments (each, a “409A Plan”) complies in all material
respects, in both form and operation, with the requirements of Section 409A of
the Code and the guidance thereunder. To the knowledge of the Company, no
payment to be made under any 409A Plan is, or will be, subject to the penalties
of Section 409A(a)(1) of the Code.

 

6



--------------------------------------------------------------------------------

(f) The Company has obtained valid waivers of any rights by other parties to
purchase any of the Company Purchased Securities covered by this Agreement.

2.3 Subsidiaries. Other than its holding of 100% of the issued and outstanding
shares of Altimmune U.K. Ltd, and Altimmune France S.A., the Company does not
currently own or control, directly or indirectly, any interest in any other
corporation, partnership, trust, joint venture, limited liability company,
association, or other business entity. The Company is not a participant in any
joint venture, partnership or similar arrangement.

2.4 Authorization. All corporate action required to be taken by the Board and
stockholders in order to authorize the Company to enter into this Agreement, and
to issue the Company Purchased Securities at the Closing, has been taken or will
be taken prior to the Closing. All action on the part of the officers of the
Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under the Transaction Agreements
to be performed as of the Closing, and the issuance and delivery of the Company
Purchased Securities has been taken or will be taken prior to the Closing. This
Agreement, when executed and delivered by the Company, and the Investors’ Rights
Agreement shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, (c) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities laws or (d) with respect to the Pubco Shares or any
action to be undertaken by Pubco related to the issuance thereof.

2.5 Valid Issuance of Company Purchased Securities.

(a) The Company Purchased Securities, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued and free of restrictions on transfer other than
restrictions on transfer under the Transaction Agreements, applicable state and
federal securities laws and liens or encumbrances created by or imposed by a
Purchaser. Assuming the accuracy of the representations of the Purchasers in
Section_3 of this Agreement and subject to the filings described in
Section 2.6(b)(ii) below, the Company Purchased Securities will be issued in
compliance with all applicable federal and state securities laws.

(b) No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) is applicable to the Company or,
to the Company’s knowledge, any Company Covered Person, except for a
Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable.

2.6 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the sale of the Company Purchased Securities as contemplated by this Agreement,
except for (a) the filing of the Restated Certificate, which will have been
filed as of the Initial Closing, and (b) filings pursuant to Regulation D of the
Securities Act, and applicable state securities laws, which have been made or
will be made in a timely manner.

 

7



--------------------------------------------------------------------------------

2.7 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or (to the Company’s Knowledge) investigation pending, or to
the Company’s Knowledge, currently threatened in writing (a) against the Company
or any officer, director or Key Employee of the Company arising out of their
relationship with the Company; (b) that questions the validity of the
Transaction Agreements or the right of the Company to enter into them, or to
consummate the transactions contemplated by the Transaction Agreements; or
(c) to the Company’s Knowledge, that would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. Neither the
Company nor, to the Company’s Knowledge, any of its officers, directors or Key
Employees is a party or is named as subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality (in the case of officers, directors or Key Employees, such as
would affect the Company). There is no action, suit, proceeding or investigation
by the Company pending or which the Company intends to initiate. The foregoing
includes, without limitation, actions, suits, proceedings or investigations
pending or threatened in writing (or any basis therefor known to the Company)
involving the prior employment of any of the Company’s employees, their services
provided in connection with the Company’s business, any information or
techniques allegedly proprietary to any of their former employers or their
obligations under any agreements with prior employers.

2.8 Intellectual Property. The Company owns or possesses or believes it can
acquire on commercially reasonable terms sufficient legal rights to all Company
Intellectual Property without any known conflict with, or infringement of, the
rights of others. To the Company’s knowledge, no product or service marketed or
sold (or proposed to be marketed or sold) by the Company violates or will
violate any license or infringes or will infringe any intellectual property
rights of any other party. There are no outstanding options, licenses,
agreements, claims, encumbrances or shared ownership interests of any kind
relating to the Company Intellectual Property, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information, proprietary rights and processes of any other Person,
other than, in each case, with respect to commercially available software
products under standard end-user object code license agreements. The Company has
not received any communications alleging that the Company has violated, or by
conducting its business, would violate any of the patents, trademarks, service
marks, tradenames, copyrights, trade secrets, mask works or other proprietary
rights or processes of any other Person. The Company has obtained and possesses
valid licenses to use all of the software programs present on the computers and
other software-enabled electronic devices that it owns or leases or that it has
otherwise provided to its employees for their use in connection with the
Company’s business. To the Company’s Knowledge, it will not be necessary to use
any inventions of any of its employees or consultants (or Persons it currently
intends to hire) made prior to their employment by the Company. Each employee
and consultant has assigned to the Company all intellectual property rights he
or she owns that are related to the Company’s business as now conducted and as
presently proposed to be conducted. Section 2.8 of the Disclosure Schedule lists
all Company Intellectual Property. For purposes of this provision, the Company
shall be deemed to have knowledge of a patent right if the Company has actual
knowledge of the patent right or would be found to be on notice of such patent
right as determined by reference to United States patent laws.

2.9 Compliance with Other Instruments. The Company is not in violation or
default (a) of any provisions of its Restated Certificate or Bylaws, (b) of any
instrument, judgment, order, writ or decree known to it, (c) under any note,
indenture or mortgage, (d) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound that is required to be
listed on the Disclosure Schedule, or (e) to its Knowledge, of any provision of
federal or state statute, rule or regulation applicable to the Company, the
violation of which would have a Material Adverse Effect. The execution, delivery
and performance of the Transaction Agreements and the consummation of the
transactions contemplated by the Transaction Agreements will not result in any
such violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either (x) a default under any such provision,

 

8



--------------------------------------------------------------------------------

instrument, judgment, order, writ, decree, contract or agreement; or (y) an
event which results in the creation of any lien, charge or encumbrance upon any
assets of the Company or the suspension, revocation, forfeiture or nonrenewal of
any material permit or license applicable to the Company.

2.10 Agreements; Actions.

(a) Except for the Transaction Agreements, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of $50,000,
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products or (iv) indemnification by the
Company with respect to infringements of proprietary rights.

(b) The Company has not (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed or incurred any other
liabilities individually in excess of $50,000 or in excess of $250,000 in the
aggregate, (iii) made any loans or advances to any Person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of inventory in the ordinary
course of business.

(c) The Company is not a guarantor or indemnitor of any indebtedness of any
other Person.

(d) For the purposes of this Section 2.10, all indebtedness, liabilities,
agreements, understandings, instruments, contracts and proposed transactions
involving the same Person (including Persons the Company has reason to believe
are affiliated with each other) shall be aggregated for the purpose of meeting
the individual minimum dollar amounts of such Section.

2.11 Certain Transactions.

(a) Other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board and (iii) the purchase of shares of the Company’s capital
stock and the issuance of options to purchase shares of the Company’s Common
Stock, in each instance, approved in the written minutes of the Board, there are
no agreements, understandings or proposed transactions between the Company and
any of its officers, directors, consultants or Key Employees, or any Affiliate
thereof.

(b) The Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees. None of the Company’s officers or employees, or any
members of their immediate families, or any Affiliate of the foregoing are,
directly or indirectly, indebted to the Company or, to the Company’s Knowledge,
have any (i) material commercial, industrial, banking, consulting, legal,
accounting, charitable or familial relationship with any of the Company’s
customers, suppliers, service providers, joint venture partners, licensees and
competitors; (ii) direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation which competes with the
Company except that officers, employees or stockholders of the Company may own
stock in (but not exceeding two percent of the outstanding capital stock of)
publicly traded companies that may compete with the Company; or (iii) financial
interest in any material contract with the Company.

 

9



--------------------------------------------------------------------------------

2.12 Rights of Registration and Voting Rights. Except as provided in the
Investors’ Rights Agreement, the Company is not under any obligation to register
under the Securities Act any of its currently outstanding securities or any
securities issuable upon exercise or conversion of its currently outstanding
securities, nor (to the Company’s Knowledge) has any stockholder of the Company
entered into any agreements with respect to the voting of capital shares of the
Company.

2.13 Property. The property and assets that the Company owns are free and clear
of all mortgages, deeds of trust, liens, loans and encumbrances, except for
statutory liens for the payment of current taxes that are not yet delinquent and
encumbrances and liens that arise in the ordinary course of business and do not
materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to its knowledge, holds a valid leasehold interest free of
any liens, claims or encumbrances other than those of the lessors of such
property or assets. The Company does not own any real property.

2.14 Financial Statements. The Company has made available to each Purchaser its
unaudited financial statements (including balance sheet, income statement and
statement of cash flows) as of September 30, 2016 (collectively, the “Financial
Statements”). The Financial Statements for the Company have been prepared in
accordance with United States generally accepted accounting principles (“U.S.
GAAP”) applied on a consistent basis throughout the periods indicated except
that the Financial Statements may not contain all footnotes required by U.S.
GAAP. The Financial Statements fairly present in all material respects the
financial condition and operating results of the Company as of the dates, and
for the periods, indicated therein, subject to normal year-end audit
adjustments. Except as set forth in the Financial Statements, the Company has no
material liabilities or obligations, contingent or otherwise, other than
(i) liabilities incurred in the ordinary course of business subsequent to
September 30, 2016; (ii) obligations under contracts and commitments incurred in
the ordinary course of business; and (iii) liabilities and obligations of a type
or nature not required under U.S. GAAP to be reflected in the Financial
Statements, which in the aggregate would not have a Material Adverse Effect. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with U.S. GAAP. To the Company’s
Knowledge, since the date of the most recent financial statements, no fact,
event, circumstance or change has occurred which has had a Material Adverse
Effect.

2.15 Employee Matters.

(a) As of the date hereof, the Company employs fourteen (14) full-time employees
and one (1) part-time employee, and engages no consultants or independent
contractors. The Company has made available a list, as of the Closing, of the
names, titles and material compensation arrangements of each employee of the
Company to each Purchaser who is purchasing Notes hereunder.

(b) To the Company’s Knowledge, none of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business. Neither the execution or delivery of the Transaction
Agreements, nor the carrying on of the Company’s business by the employees of
the Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.

 

10



--------------------------------------------------------------------------------

(c) The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants
or independent contractors. The Company has complied in all material respects
with all applicable state and federal equal employment opportunity laws and with
other laws related to employment, including those related to wages, hours,
worker classification and collective bargaining. The Company has withheld and
paid to the appropriate governmental entity or is holding for payment not yet
due to such governmental entity all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, taxes,
penalties or other sums for failure to comply with any of the foregoing.

(d) To the Company’s Knowledge, no Key Employee intends to terminate employment
with the Company or is otherwise likely to become unavailable to continue as a
Key Employee, nor does the Company have a present intention to terminate the
employment of any of the foregoing. The employment of each employee of the
Company is terminable at the will of the Company. Except as set forth in the
Disclosure Schedule or as required by law, upon termination of the employment of
any such employees, no severance or other payments will become due. Except as
set forth in the Disclosure Schedule, the Company has no policy, practice, plan
or program of paying severance pay or any form of severance compensation in
connection with the termination of employment services.

(e) The Company has not made any representations regarding equity incentives to
any officer, employee, director or consultant that are inconsistent with the
share amounts and terms set forth in the minutes of meetings of the Board.

(f) Each former Key Employee whose employment was terminated by the Company has
entered into an agreement with the Company providing for the full release of any
claims against the Company or any related party arising out of such employment.

(g) The Disclosure Schedule sets forth each employee benefit plan maintained,
established or sponsored by the Company, or which the Company participates in or
contributes to, which is subject to the U.S. Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Company has made all required
contributions and has no liability to any such employee benefit plan, other than
liability for health plan continuation coverage described in ERISA, and has
complied in all material respects with all applicable laws for any such employee
benefit plan.

(h) To the Company’s knowledge, none of the Key Employees of the Company has
been (i) subject to voluntary or involuntary petition under the federal
bankruptcy laws or any state insolvency law or the appointment of a receiver,
fiscal agent or similar officer by a court for his business or property;
(ii) convicted in a criminal proceeding or named as a subject of a pending
criminal proceeding (excluding traffic violations and other minor offenses);
(iii) subject to any order, judgment or decree (not subsequently reversed,
suspended, or vacated) of any court of competent jurisdiction permanently or
temporarily enjoining him from engaging, or otherwise imposing limits or
conditions on his engagement in any securities, investment advisory, banking,
insurance, or other type of business or acting as an officer or director of a
public company; or (iv) found by a court of competent jurisdiction in a civil
action or by the U.S. Securities and Exchange Commission or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities, or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended or vacated.

2.16 Tax Returns and Payments. During the period between January 1, 2015 and the
date of this Agreement, the Company has paid all U.S. federal, state, county,
local or foreign taxes when due and payable, and there are no accrued and unpaid
federal, state, country, local or foreign taxes of the

 

11



--------------------------------------------------------------------------------

Company which are due, whether or not assessed or disputed. There have been no
examinations or audits of any tax returns or reports by any applicable federal,
state, local or foreign governmental agency. The Company has duly and timely
filed all federal, state, county, local and foreign tax returns required to have
been filed by it and there are in effect no waivers of applicable statutes of
limitations with respect to taxes for any year. The Company is not now and has
never been a “United States real property holding corporation” as defined in the
Code.

2.17 Insurance. The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties or assets
that might be damaged or destroyed.

2.18 Employee Agreements. Each current and former employee, consultant and
officer of the Company has executed an agreement with the Company regarding
confidentiality and proprietary information substantially in the form or forms
delivered to the counsel for the Purchasers (the “Confidential Information
Agreements”). No current or former Key Employee has excluded works or inventions
from his or her assignment of inventions pursuant to such Key Employee’s
Confidential Information Agreement. Each current and former Key Employee has
executed a non-competition and non-solicitation agreement substantially in the
form or forms delivered to counsel for the Purchasers. The Company is not aware
that any of its Key Employees is in violation, in any material respect, of any
material agreement between such person and the Company.

2.19 Permits. To the Company’s Knowledge, the Company has all franchises,
permits, licenses and any similar authority necessary for the conduct of its
business, the lack of which could reasonably be expected to have a Material
Adverse Effect, and it is not in default in any material respect thereunder.

2.20 Corporate Documents. The Restated Certificate and Bylaws of the Company are
in the form made available to the Purchasers. The Company has made available to
the Purchasers minutes of all meetings of directors and stockholders and all
actions by written consent without a meeting by the directors and stockholders
since the date of incorporation and accurately reflects in all material respects
all actions by the directors (and any committee of directors) and stockholders
with respect to all transactions referred to in such minutes.

2.21 Environmental and Safety Laws. Except as would not reasonably be expected
to have a Material Adverse Effect to its knowledge (a) the Company is and has
been in compliance with all Environmental Laws; (b) there has been no release
or, to the Company’s Knowledge, threatened release of any pollutant, contaminant
or toxic or hazardous material, substance or waste or petroleum or any fraction
thereof (each a “Hazardous Substance”), on, upon, into or from any site
currently or heretofore owned, leased or otherwise used by the Company;
(c) there have been no Hazardous Substances generated by the Company that have
been disposed of or come to rest at any site that has been included in any
published U.S. federal, state or local “superfund” site list or any other
similar list of hazardous or toxic waste sites published by any governmental
authority in the United States; and (d) there are no underground storage tanks
located on, no polychlorinated biphenyls (“PCBs”) or PCB-containing equipment
used or stored on, and no hazardous waste as defined by the Resource
Conservation and Recovery Act, as amended, stored on, any site owned or operated
by the Company, except for the storage of hazardous waste in compliance with
Environmental Laws (meaning any law, regulation, or other applicable requirement
relating to (i) releases or threatened release of Hazardous Substance;
(ii) pollution or protection of employee health or safety, public health or the
environment; or (iii) the manufacture, handling, transport, use, treatment,
storage, or disposal of Hazardous Substances.

 

12



--------------------------------------------------------------------------------

2.22 Foreign Corrupt Practices Act. Neither the Company nor any of the Company’s
directors, officers, employees or agents have, directly or indirectly, made,
offered, promised or authorized any payment or gift of any money or anything of
value to or for the benefit of any “foreign official” (as such term is defined
in the U.S. Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”)),
foreign political party or official thereof or candidate for foreign political
office for the purpose of (a) influencing any official act or decision of such
official, party or candidate, (b) inducing such official, party or candidate to
use his, her or its influence to affect any act or decision of a foreign
governmental authority or (c) securing any improper advantage, in the case of
(a), (b) and (c) above in order to assist the Company or any of its affiliates
in obtaining or retaining business for or with, or directing business to, any
person. Neither the Company nor any of its directors, officers, employees or
agents have made or authorized any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of funds or received or retained any funds in
violation of any law, rule or regulation. The Company further represents that it
has maintained, and has caused each of its subsidiaries (during the period the
Company has owned such subsidiary) to maintain, systems of internal controls
(including, but not limited to, accounting systems, purchasing systems and
billing systems) to ensure compliance with the FCPA or any other applicable
anti-bribery or anti-corruption law. Neither the Company, or, to the Company’s
knowledge, any of its officers, directors or employees are the subject of any
allegation, voluntary disclosure, investigation, prosecution or other
enforcement action related to the FCPA or any other anti-corruption law.

2.23 Data Privacy. In connection with its collection, storage, transfer
(including, without limitation, any transfer across national borders) and/or use
of any personally identifiable information from any individuals, including,
without limitation, any customers, prospective customers, employees and/or other
third parties (collectively “Personal Information”), the Company is and has
been, to its Knowledge, in compliance with all applicable laws in all relevant
jurisdictions, the Company’s privacy policies and the requirements of any
contract or codes of conduct to which the Company is a party. The Company has
commercially reasonable physical, technical, organizational and administrative
security measures and policies in place to protect all Personal Information
collected by it or on its behalf from and against unauthorized access, use
and/or disclosure. The Company is and has been, to the Company’s Knowledge, in
compliance in all material respects with all laws relating to data loss, theft
and breach of security notification obligations.

2.24 FDA and Regulatory Matters. The Company is in compliance, in all material
respects, with all applicable laws administered or issued by the United States
Food and Drug Administration (the “FDA”) or the similar governmental entity in
any applicable jurisdiction in which the Company conducts its business (each a
“Regulatory Authority” and together with the FDA, the “Regulating Authorities”).
The Company has obtained all necessary and applicable exemptions, approvals,
clearances, authorizations, licenses and registrations required by Regulating
Authorities to permit the conduct of its business as presently conducted and as
presently proposed to be conducted, and the Company is in material compliance
with all terms and conditions of its Regulatory Permits. The Company has not
received notice from a Regulating Authority alleging any material violation of
law by the Company.

3. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:

3.1 Authorization. The Purchaser has full power and authority to enter into and
deliver each of the Transaction Agreements, to purchase the Purchased Securities
hereunder and to carry out and perform its obligations under the terms of the
Transaction Agreements. All action on the part of the Purchaser necessary for
the authorization, execution, delivery and performance of the Transaction
Agreements, and the performance of all of the Purchaser’s obligations under the
Transaction Agreements,

 

13



--------------------------------------------------------------------------------

has been taken. The Transaction Agreements to which the Purchaser is a party,
when executed and delivered by the Purchaser, will constitute valid and legally
binding obligations of the Purchaser, enforceable in accordance with their
terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies or (b) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable U.S.
federal or state securities laws. No consent, approval, authorization, order,
filing, registration or qualification of or with any court, governmental
authority or third Person is required to be obtained by the Purchaser in
connection with the execution and delivery of the Transaction Agreements by the
Purchaser or the performance of the Purchaser’s obligations hereunder or
thereunder.

3.2 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Purchased Securities to be acquired by the Purchaser will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Purchaser
further represents that the Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Purchased Securities. The Purchaser has not been formed for the specific purpose
of acquiring the Purchased Securities.

3.3 Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Purchased Securities with the Company’s
management and has had an opportunity to review the Company’s facilities. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement or the right of the Purchasers to
rely thereon.

3.4 Restricted Securities. The Purchaser (a) understands that the Company
Purchased Securities have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein; (b) understands that the Company Purchased
Securities are “restricted securities” under applicable U.S. federal and state
securities laws and that, pursuant to these laws, the Purchaser must hold the
Company Purchased Securities indefinitely unless they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available;
(c) acknowledges that the Company has no obligation to register or qualify the
Company Purchased Securities, or the Conversion Securities into which they may
be converted, for resale except as set forth in the Investors’ Rights Agreement;
(d) acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Company
Purchased Securities, and on requirements relating to the Company which are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy; (e) understands that no public market now exists
for the Company Purchased Securities, and that the Company has made no
assurances that a public market will ever exist for the Company Purchased
Securities; and (f) understands that the Company Purchased Securities and any
securities issued in respect of or exchange for the Company Purchased
Securities, may be notated with one or all of any legend set forth in, or
required by, the other Transaction Agreements, as well as any legend required by
the securities laws of any state or other jurisdiction to the extent such laws
are applicable to the Company Purchased Securities represented by the
certificate, instrument, or book entry so legended, and also the following
legend:

 

14



--------------------------------------------------------------------------------

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

3.5 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

3.6 Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Purchased
Securities or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Purchased Securities, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Purchased Securities. The
Purchaser’s subscription and payment for and continued beneficial ownership of
the Purchased Securities will not violate any applicable securities or other
laws of the Purchaser’s jurisdiction.

3.7 No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder, (a) engaged in any general
solicitation or (b) published any advertisement in connection with the offer and
sale of any Purchased Securities.

3.8 Residence. If the Purchaser is an individual, then the Purchaser resides in
the state or province identified in the address of the Purchaser set forth on
Exhibit A-2; if the Purchaser is a partnership, corporation, limited liability
company or other entity, then the office or offices of the Purchaser in which
its principal place of business is identified in the address or addresses of the
Purchaser set forth on Exhibit A-2.

3.9 Access to Data. The Purchaser has had an opportunity to ask questions of,
and receive answers from, the officers of the Company concerning the Transaction
Agreements and the Merger Agreement, the exhibits and schedules attached hereto
and thereto and the transactions contemplated by the Transaction Agreements and
the Merger Agreement, as well as the Company’s business, management and
financial affairs, which questions were answered to its satisfaction. The
Purchaser understands that such discussions, as well as any information issued
by the Company, were intended to describe material aspects of the Company’s
business and prospects, but were not necessarily a thorough or exhaustive
description. The Purchaser acknowledges that any business plans prepared by the
Company have been, and continue to be, subject to change and that any
projections included in such business plans or otherwise are necessarily
speculative in nature, and it can be expected that some or all of the
assumptions underlying the projections will not materialize or will vary
significantly from actual results, provided that the Company confirms that such
business plans were prepared in good faith and

 

15



--------------------------------------------------------------------------------

using commercially reasonable efforts. The Purchaser also acknowledges that it
is relying solely on its own counsel and not on any statements or
representations of the Company or its agents for legal advice with respect to
this investment or the transactions contemplated by the Transaction Agreements
or the Merger Agreement.

3.10 Tax Advisors. The Purchaser has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Transaction Agreements. With respect to such
matters, the Purchaser relies solely on such advisors and not on any statements
or representations of the Company or any of its agents, written or oral. The
Purchaser understands that it (and not the Company) shall be responsible for its
own tax liability that may arise as a result of this investment or the
transactions contemplated by the Transaction Agreements.

3.11 Exculpation Among Purchasers. The Purchaser acknowledges that it is not
relying upon any Person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company. The Purchaser
agrees that neither any Purchaser nor the respective controlling Persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Purchased
Securities.

3.12 Consent to Promissory Note Conversion and Termination. Each Purchaser, to
the extent that such Purchaser, as set forth on Exhibit A-1, is a holder of any
indebtedness of the Company being converted and/or cancelled in consideration of
the issuance hereunder of Purchased Securities to such Purchaser, hereby agrees
that the entire amount owed to such Purchaser under such indebtedness is being
tendered to the Company in exchange for the applicable Purchased Securities set
forth on the Exhibit A-1, and effective upon the Company’s and such Purchaser’s
execution and delivery of this Agreement, without any further action required by
the Company or such Purchaser, such indebtedness and all obligations and
liabilities set forth therein or otherwise arising in relation thereto shall be
immediately deemed repaid in full and terminated in their entirety, including,
but not limited to, any security interest effected therein.

4. Conditions to the Purchasers’ Obligations at the Initial Closing. The
obligations of each Purchaser to purchase the Purchased Securities at the
Initial Closing are subject to the fulfillment, on or before the Initial
Closing, of each of the following conditions, unless otherwise waived by
Purchasers purchasing a majority of the Notes:

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct in all material
respects as of the date of the Initial Closing, after giving effect to any
updated disclosure schedules delivered by the Company prior to the Initial
Closing, except where the failure to be true and correct has not had, and would
not reasonably be expected to have, a Material Adverse Effect.

4.2 Performance. The Company shall have performed and complied, in all material
respects, with all covenants, agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by the
Company on or before the Initial Closing.

4.3 Certificate. The Chief Executive Officer of the Company shall deliver to the
Purchasers a certificate certifying (i) that the conditions specified in
Sections 4.1 and 4.2 have been fulfilled and (ii) a true and correct copy of
(A) the certified Restated Certificate, (B) the bylaws of the Company and
(C) the board and stockholder resolutions approving this Agreement and the
consummation of the transactions contemplated hereby.

 

16



--------------------------------------------------------------------------------

4.4 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Purchased Securities pursuant to this Agreement shall be obtained and effective
as of the Initial Closing.

4.5 Restated Certificate. The Company shall have filed the Restated Certificate
with the Secretary of State of Delaware, and it shall continue to be in full
force and effect as of the Initial Closing.

4.6 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Initial Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Purchasers representing a majority of the Notes at the Initial Closing and each
Purchaser (or its representatives) shall have received all such certified or
other copies of such documents as reasonably requested. Such documents may
include good standing certificates.

4.7 Preemptive Rights/Rights of Refusal. The Company shall have fully satisfied
(including with respect to rights of timely notification) or obtained
enforceable waivers in respect of any preemptive or similar rights directly or
indirectly affecting the Notes being issued hereunder.

5. No Conditions to the Purchasers’ Obligations at the Second Closing. The
obligations of each Purchaser to purchase the Purchased Securities at the Second
Closing are not subject to any conditions.

6. Conditions of the Company’s Obligations at Each Closing. The obligations of
the Company to sell the Company Purchased Securities to the Purchasers at each
Closing are subject to the fulfillment, on or before such Closing, of each of
the following conditions, unless otherwise waived:

6.1 Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 3 shall be true and correct in all respects as of
such Closing.

6.2 Performance. Each Purchaser shall have performed and complied, in all
material respects, with all covenants, agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by it on or before such Closing.

6.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Company
Purchased Securities pursuant to this Agreement shall be obtained and effective
as of such Closing.

6.4 Investors’ Rights Agreement. Each Purchaser, if not already a party thereto,
shall have executed and delivered the Investors’ Rights Agreement.

7. Miscellaneous.

7.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Company and the Purchasers contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and each Closing, shall expire on the first anniversary of Second
Closing, and shall in no way be affected by any investigation or knowledge of
the subject matter thereof made by or on behalf of the Purchasers or the
Company.

 

17



--------------------------------------------------------------------------------

7.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the Parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. The Company may assign any of its rights, interests, or
obligations hereunder to any parent company of either the Company or any
successor to the Company (including, without limitation, pursuant to the
Mergers). Pubco shall be an intended third- party beneficiary of this Agreement;
provided, that upon termination of the Merger Agreement, Pubco shall have no
rights hereunder.

7.3 Governing Law. This Agreement shall be governed by the internal law of the
State of Delaware, without reference to applicable principles of laws that would
require the application of the law of any other jurisdiction.

7.4 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

7.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of (a) actual receipt, (b) personal delivery to the party to be
notified, (c) when sent if sent by electronic mail or facsimile during normal
business hours of the recipient, and if not sent during normal business hours,
then on the recipient’s next business day or (d) three business days after
deposit with an internationally recognized overnight courier, freight prepaid,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at their address as set
forth on Exhibit A-2 or to such e-mail address, facsimile number or address as
subsequently modified by written notice given in accordance with this
Section 7.5.

7.6 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

7.7 Fees and Expenses. Each party shall be responsible for and promptly pay all
fees and expenses incurred by such party in connection with the negotiation,
execution and delivery of the Transaction Agreements and the consummation of the
transactions contemplated thereby.

7.8 Amendments and Waivers. Except as set forth to the contrary elsewhere in
this Agreement, any term of this Agreement may be amended, terminated or waived
only with the written consent of the Company and Purchasers representing a
majority in interest of the Notes to be purchased at the Initial Closing. In
addition, (i) prior to the closing of the Mergers, any amendment, termination or
waiver of any term of this Agreement shall require the written consent of Pubco,
and (ii) upon the closing of the Mergers, any amendment, termination or waiver
of any term of this Agreement shall require the written consent of at least one
of the Section 5.13 Directors (as such term is defined in the Merger

 

18



--------------------------------------------------------------------------------

Agreement). Any amendment or waiver effected in accordance with this Section
shall be binding upon the Purchasers and each transferee of the Purchased
Securities (or the Conversion Securities issuable upon exercise or conversion
thereof), each future holder of all such securities, and the Company.

7.9 Interpretation. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement. No
delay or omission to exercise any right, power or remedy accruing to any party
under this Agreement, upon any breach or default of any other party under this
Agreement, shall impair any such right, power or remedy of such non-breaching or
non-defaulting party nor shall it be construed to be a waiver of any such breach
or default, or an acquiescence therein, or of or in any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any party of any breach or default under this
Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to any party, shall be cumulative
and not alternative. This Agreement (including the Exhibits hereto), the
Restated Certificate and the other Transaction Agreements constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

7.10 Specific Performance; Arbitration; Waiver of Jury Trial.

(a) Each of the Parties acknowledges and agrees that the other Parties would be
damaged irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached or
violated. Accordingly, each of the Parties agrees that, without posting a bond
or other undertaking, to the extent such remedy is not available through
arbitration, the other Parties will be entitled to an injunction or injunctions
to prevent breaches or violations of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof in any
Action instituted in federal court in Delaware in addition to any other remedy
to which it may be entitled, at law or in equity. Each Party further agrees
that, in the event of any action for specific performance in respect to such
breach or violation, it (i) will not assert the defense that a remedy at law
would be adequate, (ii) irrevocably submits to the jurisdiction of any federal
district court located in the State of Delaware for himself or itself and in
respect of his or its property with respect to such action, and
(iii) irrevocably agrees that venue would be proper in such court and waives any
objection that such court is an improper or inconvenient forum for the
resolution of such action.

(b) Except for the Parties’ respective rights to seek injunctive or equitable
relief expressly available to them under this Agreement, the Parties agree that
any dispute, controversy or claim arising out of or relating to this Agreement
or the breach thereof, including, but not limited to, its negotiation and
execution, or concerning the provisions of this Agreement or their application
to any state of facts, or the rights or equities of any of the Parties hereto,
shall be resolved by final and binding confidential arbitration conducted in
English before a panel of three arbitrators (with each of a majority of the
Purchasers and the Company selecting a single arbitrator, and such two
arbitrators selecting the third arbitrator) in Wilmington, Delaware, USA, in
accordance with the then-current Commercial Arbitration Rules of the American
Arbitration Association, as amended from time to time, or any successor thereto
(the “AAA Rules”) as modified by this Section 7.10 and the other provisions of
this Agreement. Each of the arbitrators shall be reasonably familiar with the
business of venture capital financing in biotechnology companies. The parties
shall bear the costs of the arbitration equally. The panel of arbitrators shall,
promptly after holding a hearing, render a written decision based on applicable
law, together with a

 

19



--------------------------------------------------------------------------------

written opinion setting forth in reasonable detail the grounds for such
decision. Judgment may be entered in any court of competent jurisdiction to
enforce the award entered by the panel of arbitrators. This Section 7.10 shall
be construed to the maximum extent possible to comply with the laws of the State
of Delaware, including, to the extent applicable, the Uniform Arbitration Act
(10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If, nevertheless,
it shall be determined by a court of competent jurisdiction that any provision
or wording of this Section 7.10, including any AAA Rules, shall be invalid or
unenforceable under the Delaware Arbitration Act, to the extent applicable, or
other applicable Law, such invalidity shall not invalidate all of this
Section 7.10. In such event, this Section 7.10 shall be construed so as to limit
any term or provision so as to make it valid and enforceable within the
requirements of the Delaware Arbitration Act and other applicable Law, and, in
the event such term or provision cannot be so limited, this Section 7.10 shall
be construed to omit such invalid or unenforceable provision.

(C) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH
PARTY HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ACTION ARISING OUT OF OR BASED UPON ANY TRANSACTION AGREEMENT OR THE SUBJECT
MATTER THEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
7.10(C) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO
THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

7.11 No Commitment for Additional Financing. The Company acknowledges and agrees
that no Purchaser has made any representation, undertaking, commitment or
agreement to provide or assist the Company in obtaining any financing,
investment or other assistance, other than the purchase of the Notes as set
forth herein and subject to the conditions set forth herein. In addition, the
Company acknowledges and agrees that (a) no statements, whether written or oral,
made by any Purchaser or its representatives on or after the date of this
Agreement shall create an obligation, commitment or agreement to provide or
assist the Company in obtaining any financing or investment, (b) the Company
shall not rely on any such statement by any Purchaser or its representatives,
and (c) an obligation, commitment or agreement to provide or assist the Company
in obtaining any financing or investment may only be created by a written
agreement, signed by such Purchaser and the Company, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement. Each Purchaser shall
have the right, in its sole and absolute discretion, to refuse or decline to
participate in any other financing of or investment in the Company, and shall
have no obligation to assist or cooperate with the Company in obtaining any
financing, investment or other assistance.

7.12 Waiver of Conflicts. Each of the Purchasers and the Company acknowledges
that Proskauer Rose LLP (“Proskauer”) has represented and may currently
represent certain of the Purchasers or their respective Affiliates. In the
course of such representation, Proskauer may have come into possession of
confidential information relating to such Purchasers. Each of the Purchasers and
the Company acknowledges that Proskauer is representing only the Company in the
transactions contemplated by this Agreement. By executing this Agreement, each
of the Purchasers and the Company hereby waives any actual or potential conflict
of interest which may arise as a result of Proskauer’s representation of such
persons and entities and Proskauer’s possession of such confidential
information. Each of the Purchasers and the Company represents that it has had
the opportunity to consult with independent counsel concerning the giving of
this waiver. Proskauer is an intended third party beneficiary of this
Section 7.12.

 

20



--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE IS BLANK. SIGNATURE PAGES FOLLOW.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Convertible Promissory Note
Purchase Agreement as of the date first written above.

 

COMPANY:

 

ALTIMMUNE, INC.

 

By:  

/s/ William Enright

  Name: William Enright   Title: Chief Executive Officer

SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE PURCHASE AGREEMENT